Beck, P. J., and Atkinson and Gilbert, JJ.,
concurring specially. We concur in the result readied, but withhold such concurrence from the intimation in the seventh headnote that the facts of this case might, under the Civil Code (1910), § 4403, amount to a tort for which special damages might accrue. Also we withhold such concurrence from the intimation in the eighth headnote that the county commissioners might be held liable for special damages by reason of-their “infraction” of their public duty. It seems wise to us to leave these questions' open, to be decided in a proper case, unembarrassed by any intimation of the Court in a case where, under the facts, the questions need not be decided.